DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krzywinski et al., EP 2,990,559.
Regarding claim 1:
Krzywinski discloses a dividing screen structure (1) comprising: 
at least two screens (1 and 1’) and at least one assembling member (31) mounted on one side of one of the two screens for connecting the two screens together; 
5wherein each screen has a frame (11) with at least one magnet (35) on each side for pairing with the assembling member; 
the assembling member comprises at least two magnetically attracted U-shaped securing members (11), and each securing member has a back portion, two side portions and an opening (refer to Fig. 2, displaying the U-shaped assembling member).
Regarding claim 2:
Krzywinski discloses wherein each 10assembling member has two securing members (12) connected with a respective back portion, and the openings of the two securing members respectively accept a screen.
Regarding claim 6:
Krzywinski discloses wherein each side portion of each frame from has two magnets on two opposite edges (refer to Fig. 6 showing relative locations of the magnet locations).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett, EP 0053933 in view of Sharp, US 2,079,635.
Regarding claim 1:
Bennett discloses a dividing screen structure comprising: 
at least two screens (11) and at least one assembling member (50) mounted on one side of one of the two screens for connecting the two screens together; 
5wherein each screen has a frame (15) with at least one magnet (28) on each side for pairing with the assembling member; 
the assembling member comprises a magnetically attracted cylindrical member.
Bennett does not disclose wherein the assembling member comprises at least two magnetically attracted U-shaped securing member, and each securing member has a back portion, two side portions and an opening.
Sharp discloses a dividing screen structure that comprises an assembling member (1) having a U-shaped securing member (15), and each securing member has a back portion, two side portions and an opening (refer to Fig. 2).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to substitute the assembling member shape of Sharp for the cylinder of Bennett in order to provide a channel for reception and retention of the panel edges (pg. 3, ll. 16-17).
Regarding claims 2-5:
Sharp discloses an assembling member that includes each of two securing members connected with a respective back portion (Fig. 2), two securing members at a right angle (Fig. 4), a T shape (Fig. 3), and a cross shape (Fig. 5) wherein providing the various shapes would be obvious to provide different wall layouts.
Regarding claim 6:
Bennett in view of Sharp discloses wherein each side portion of each frame has two magnets (28) on two opposite edges.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661.  The examiner can normally be reached on Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT W HERRING/Primary Examiner, Art Unit 3633